Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  144142 (48)                                                                                          Diane M. Hathaway
  144143                                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  THOMAS J. PETIPREN,
            Plaintiff-Appellee,
  v                                                                 SC: 144142
                                                                    COA: 298088
                                                                    Sanilac CC: 09-032990-NO
  RODNEY JASKOWSKI,
           Defendant-Appellant,
  and

  VILLAGE OF PORT SANILAC,
             Defendant.
  ____________________________________
  RODNEY JASKOWSKI,
           Plaintiff/Counter Defendant-
           Appellant,
  v                                                                 SC: 144143
                                                                    COA: 301125
                                                                    Sanilac CC: 10-033374-NO
  THOMAS J. PETIPREN,
             Defendant/Counter Plaintiff-
             Appellee.
  ____________________________________

         On order of the Chief Justice, the motion by plaintiff-appellee for extension of the
  time for filing his brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2012                     _________________________________________
                                                                               Clerk